DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 2/2/2021. Amendments received on 2/2/2021 have been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 10,242,263) in view of Tucker (US Pub 2013/0317986).

performing, by a device, one or more computer vision techniques on a first image and a second image, the first image depicting contents included in a bank safe deposit container (secure storage container (claims 8-14) access control storage (claims 15-20)) at a first point in time (via image sensor 104 taking images depicting contents included in a locker 102 when the locker is accessed or periodically a schedules date/time; see col. 3, lines 29-45), and 
the second image depicting contents included in the bank safe deposit container at a second point in time (via image sensor 104 taking images depicting contents included in a locker 102 when the locker is accessed or periodically a schedules date/time; see col. 3, lines 29-45); 
determining, by the device and based on performing the one or more computer vision techniques, that at least one of: a first object was added to the bank safe deposit container, or a second object was removed from the bank safe deposit container (via inventory component 114 creating and storing a list of items within the locker 102 and automatically updating the inventory list upon detecting changes within the locker; see col. 4, lines 46-54 and claims 9-10); 
determining, by the device and based on performing the one or more computer vision techniques, object data identifying at least one of the first object or the second object (via a portal 108 comprising an augmented reality component 112 to analyze the image of the locker for identification of items within the locker 102; see col. 3, lines 64 through col. 4, lines 15); 

storing, by the device and in association with the record, data indicating the first object  was added to the bank safe deposit container or the second object was removed from the bank safe deposit container (via inventory component 114 creating and storing a list of items within the locker 102 and automatically updating the inventory list upon detecting changes within the locker; see col. 4, lines 46-54 and claims 9-10 and storing item information in the portal 108 which is accessible to a user using a user device 110; see col. 3, lines 47-55 and col. 4, lines 4-15); and 
providing, by the device and to a user device associated with a user in control of the bank safe deposit container, first notification data, the first notification data specifying the object data and further specifying at least one of: that the first object was added or that the second object was removed from the bank safe deposit container (via inventory component generating an email or notification and communicating the list to the user device 110, when the list will be updated the items added or removed will be presented in the captured image; see col. 4, lines 46-54 and claims 9-10).
Singh discloses that the Portal 108 stores the items list and images of the item in the locker and the portal 108 sends a notification to the user (see col. 4, lines 50-55 and col. 5 lines 62-67). So in the system of Singh the portal creates a virtual record of the 
Tucker discloses a system wherien a user grants a third party access to a digital safe deposit box (virtual records; see paragraph [0009]). Tucker further discloses that digital safe deposit box includes a notification engine 126 which provides a notification to the third party to access the record in the digital safe deposit box (see paragraph [0063]-[0064], [0067] and [0094]).
From the teaching of Tucker it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Singh to include the function of authorizing second user for virtual access to the record as taught by Tucker in order to allow the owner to share information with a secondary users or entities. 
As of claims 2, 9 and 16, combination of Singh and Tucker discloses that the first notification data and the second notification data each include at least one of: the first image, or the second image (see Singh, via providing the images to the user device 110; see col. 3, lines 55-57).  

	As of claims 4, 11 and 18 Singh discloses that providing the first notification data comprises: providing the first notification data to a web server (via portal 108), causing the web server to make at least a portion of the first notification data available to one or more other devices on the web site (via portable 108 being a web site accessible over servers and the internet; see col. 3, lines 47-55; also see col. 4, lines 46-54).
As of claims 5, 12 and 19, Singh discloses that the record is included in a data structure storing information related to the bank safe deposit container, the information related to the bank safe deposit container comprising one or more of: data identifying the bank safe deposit container, data identifying the contents of the bank safe deposit container, data identifying the user in control of the bank safe deposit container, data identifying at least one other user authorized for physical access to the bank safe deposit container, data identifying the at least one other users authorized for virtual access to the bank safe deposit container, or time-stamped records indicating when the bank safe deposit container is accessed (via storing user data such as passwords, login names, locker number, account information, biometric data, and/or the like can be stored in a user database 118; see col. 4, lines 55-67).
As of claims 6, 13 and 20, Singh discloses that receiving, from the user device, user feedback regarding whether the object data correctly identified the at least one of the first object or the second object, wherein determining the object data further comprises: determining the object data based on the user feedback (via providing . 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 10,242,263) in view of Tucker (US Pub 2013/0317986) and further in view of Bashkin (US Pub 2018/0108195). 
As of claims 7 and 14, combination of Singh and Tucker discloses all the limitation of the claimed invention as mentioned in claims 1 and 8 above, Singh further discloses that authentication component 116 performs biometric authentication of the user however it does not explicitly disclose performing, using the third image, facial recognition to obtain data identifying the user; and storing, in association with the record, the data identifying the user.  
Bashkin discloses a storage container providing authentication of a user, tracking of the inventory each user removes or returns, video/image capture of user during access of the storage container, wireless tracking of items housed within the storage container. Bashkin discloses the storage container 10 via a verification component 12 performs facial recognition of the user accessing the container 10 (See paragraph [0040] and [0076]).
From the teaching of Bashkin it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Singh and Tucker to include the function of performing facial recognition as taught by Bashkin since it is well known that different biometric techniques, fingerprint, retinal scan or facial recognition can be used to authenticate a user. 
Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy et al. (US Pub 2010/0241617) discloses a system that enables the safe deposit box 104 (virtual record) to be accessed or shared with disparate entities other than the original owner. Thus, the safe deposit box 104 can be shared or accessed by two or more entities or users in order to allow data access to information stored within the safe deposit box 104 (see paragraph [0032]-[0034]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/           Primary Examiner, Art Unit 2683